Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 10, and 17 have been amended.
	Claims 2, 5-9, 11, 14-16, and 18-20 are original claims
	Claims 3-4 and 12-13 have been canceled.
	Claims 1, 2, 5-11, and 14-20 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62696130, filed 7/10/18, and the disclosure of the prior-filed application, Application No. 62734547, filed 9/21/18, fails to provide adequate support or enablement in the manner provided by 35 
For example, claim 1 and claim 10 of the instant application, 16507647, have been amended to recite:
responsive to a user input indicative of an address of the real property, obtain a residence value of the real property from a cloud server based on the address;
The Examiner notes the prior-filed application, Application No. 62696130, filed 7/10/18, recites:
	The server 110 may be an external server configured to store and maintain data, act as a gateway to other mobile devices (not shown) and other users. The mobile device 106 may include non-volatile storage 118 and a real estate application 116. [see 62696130 at 0010]

The Examiner notes the prior-filed application, Application No. 62734547, filed 9/21/18, recites:
	The server 110 may be an external server configured to store and maintain data, act as a gateway to other mobile devices (not shown) and other users. The mobile device 106 may include non-volatile storage 118 and a real estate application 116. [see 62734547 at 0011]

The Examiner notes the instant application, 16507647, filed 7/10/19, comprises one instance of a reference to a cloud server, wherein the instant application, 16507647, recites:
The server 110 may be a networked computing device, such as a cloud server, configured to store and maintain data as well as act as a gateway to other mobile devices (not shown) and other users. [see 16507647 at 0036]


	The Examiner notes the prior-filed application, Application No. 62696130, filed 7/10/18, and the prior-filed application, Application No. 62734547, filed 9/21/18, do not comprise a reference to a cloud server, and do not provide a discussion of obtaining a residence value of the real property from a cloud server based on the address responsive to a user input indicative of an address of the real property and do not provide an adequate written description of the limitations, as claimed. The limitations of claim 1 and claim 10 of the instant application, 16507647 have been amended to comprise references to elements added in Application No. 16507647 that are not included in the prior-filed application, Application No. 62696130, filed 7/10/18, and the prior-filed application, Application No. 62734547, filed 9/21/18.
	Accordingly, claims 1 and 10 are not entitled to the benefit of the prior application. Claims 2 and 5-9 are not entitled to the benefit of the prior application due to their dependency from claim 1. Claims 11 and 14-16 are not entitled to the benefit of the prior application due to their dependency from claim 10.

	Regarding claim 17, claim 17 has been amended to recite:
	capture, via the image sensor, a plurality of images at a plurality of locations within a first room, 
	generate an estimated dimension of the first room using the plurality of images, and 
	generate a real property value based on the at least one customized attribute and the estimated dimension.
	The Examiner notes the prior-filed application, Application No. 62696130, filed 7/10/18, does not comprise a discussion of capturing a plurality of images at a plurality of locations within a first room, generating an estimated dimension of the first room using the plurality of images, and	generating a real property value based on the at least one customized attribute and the estimated dimension, and does not provide an adequate written description of the limitations, as claimed.
	However, the Examiner notes the prior-filed application, Application No. 62734547, filed 9/21/18, does appear to comprise a discussion of capturing a plurality of images at a plurality of locations within a first room, generating an estimated dimension of the first room using the plurality of images, and generating a real property value based on the at least one customized attribute and the estimated dimension (see at least 62734547 at [0034-0036, Figs. 4A-4D]), which appears to correspond to the disclosure of the instant application, 16507647 (see at least 16507647 at [0029, 0030, 0061-0065, Figs. 4A-4D]).
	Accordingly, claim 17 is not entitled to the benefit of the prior-filed application, Application No. 62696130, filed 7/10/18. Claims 2 and 5-9 are not entitled to the benefit of the prior-filed application, Application No. 62696130, filed 7/10/18, due to their dependency from claim 1. 
	However, claim 17 is entitled to the benefit of the prior-filed application, Application No. 62734547, filed 9/21/18. Claims 18-20 are entitled to the benefit of the benefit of the prior-filed application, Application No. 62734547, filed 9/21/18, due to their dependency from claim 17.

Response to Arguments
	Applicant’s arguments on pages 6-11, filed on 9/27/21, have been fully considered but they are not persuasive. Applicant notes, on page 6, that claims 1-20 were pending and stand rejected, that Applicant has amended independent claims 1, 10 and 17, and cancelled claims 3-4 and 12-13, without prejudice or disclaimer, and Applicant requests reconsideration in view of the present amendments and remarks.
Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 6, that claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Applicant argues, on pages 6-7, that claim 1 has been amended to recite features that cannot be performed by a mental process, claim 1 is directed to a system for improving a real property value evaluation, the additional features in claim 1 have integrated the abstract idea into a practical application by improving the functionality of the system and providing a more accurate value estimation, claim 1 recites significantly more than an abstract idea, the features recited in claim 1 are not well-understood, routine, and conventional, the features are directed to resolve a well-understood issue of the current systems, and that, therefore, claim 1 as well as other pending claims are patentable under 35 U.S.C. § 101.
	Regarding Applicant's arguments regarding the rejections under 35 USC 101, while the Examiner disagrees with Applicant’s assertions, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations, which are addressed in the current office action. Applicant is referred to the rejections of the pending claims under 35 USC 101, below, for a complete discussion of the pending claims.
35 U.S.C. § 102/103 Rejections:
	Applicant notes, on page 7, that: Claims 1 and 10 stand rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent No. 10,319,002 to Cardona (hereinafter "Cardona"); Claims 2-4 and 11-13 stand rejected under 35 U.S.C. § 103 as being unpatentable over Cardona in view of U.S. Publication 2016/0092959 to Gross (hereinafter "Gross"); Claims 5-8, 14-17, and 19-20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Cardona in view of U.S. Patent No. 8,219,558 to Trandal (hereinafter "Trandal"); Claim 9 stands rejected under 35 U.S.C. § 103 as being unpatentable over Cardona in view of U.S. Publication 2018/0158113 to Bisson (hereinafter "Bisson"); and Claim 18 stands rejected under 35 U.S.C. § 103 as being unpatentable over Cardona in view of Trandal, and further in view of Gross.
	Applicant states, on page 8, that Claim 1 has been amended to recite recitations previously presented in claims 3 and 4, and Applicant argues, on pages 8-10, that the cited references fail to teach the recitations of amended claim 1, and therefore, claim 1 is in condition for allowance. Applicant continues, on page 10, by noting that claim 10 and claim 17 have been amended to recite additional limitations, by arguing that, although patentably distinct, independent claims 10 and 17 are patentable at least for the reasons set forth with respect to claim 1, and that the dependent claims are also in condition for allowance at least by virtue of their dependency from one of the allowable independent claims.
	Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.
	Applicant continues, on page 10, by arguing that each of the dependent claims further recite patentable subject matter. Applicant references claim 5 and claim 6 as examples. Applicant notes claim 5 recites, "the controller is further configured to present a photo screen displaying a plurality of selectable rooms," and claim 6 recites, "the controller is further configured to present a room specific photo screen displaying at least one thumbnail identifying a specific image view in response to a selection of one of the selectable rooms." Applicant argues that Trandal does not teach or suggest the limitations of claim 5 and claim 6, and Applicant argues that claims 13 and 14 are patentably distinct over the cited references for similar reasons as claims 5 and 6. 
	Regarding Applicant’s argument as related to Trandal failing to teach or suggest the limitations of claim 5 and claim 6, the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); See also MPEP 2145). As discussed on pages 20-23 of the Office Action dated 6/25/21, the combination of Cardona and Trandal teaches the limitations of claims 5, 6, 14, and 15.
	Applicant’s arguments are fully considered, but are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 5-11, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1, 2, 5-11, and 14-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1, 2, and 5-9 are directed towards a system (i.e., machine), claims 10, 11, and 14-16 are directed towards a method (i.e., process), and claims 17-20 are directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 10, and 17 are substantially similar and recite a judicial exception illustrated by:
	(claim 1): 
	responsive to a user input indicative of an address of the real property, obtain a residence value of the real property based on the address; 
	present selectable room-specific attributes for each of a plurality of rooms of the real property; 
	receive at least one customized attribute for at least one of the rooms, wherein the at least one customized attribute is selected from the selectable room-specific attributes, and includes a fillable monetary value of a renovation associated with a year of completion of the renovation; 
	generate an estimated dimension of the first room using the plurality of images, and 
	adjust a residence value based on the at least one customized attribute and estimated dimension.  
	[obtain a residence value of the real property, present selectable room-specific attributes, receive at least one customized attribute, generate an estimated dimension, and adjust a residence value based on the at least one customized attribute and estimated dimension]
	(claim 10):
	responsive to a user input indicative of an address of the residence, obtaining a residence value of the residence based on the address; 
	presenting selectable room specific attributes for each of a plurality of rooms; 
	receiving at least one customized attribute for at least one of the rooms, wherein the at least one customized attribute is selected from the selectable room specific attributes, and includes a fillable monetary value of a renovation associated with a year of completion of the renovation; and 
	generating a revised residence value using the monetary value of a renovation and adjusted by the year of completion of the renovation.
	[obtaining a residence value, presenting selectable room specific attributes, receiving at least one customized attribute, and generating a revised residence value]
	(claim 17):
	receive selection of at least one of a plurality of rooms of the real property for which customized information is to be entered, each room being of a predefined room type, 
	for each selected room, selectable room-specific attributes are presented that correspond to the respective room type of the room; 
	receive at least one customized attribute from the selectable attributes for each selected room;
	generate an estimated dimension of the first room using the plurality of images, 	and generate a real property value based on the at least one customized attribute and the estimated dimension.  
	[receive selection of at least one of a plurality of rooms, selectable room-specific attributes are presented for each selected room, receive at least one customized attribute, generate an estimated dimension of the first room, and generate a real property value based on the at least one customized attribute and the estimated dimension]  
	Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and two flow processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations as related to the limitations comprising functions associated with a fillable monetary value of a renovation associated with a year of completion of the renovation, generating an estimated dimension of the first room using the plurality of images, and generating a revised residence value and adjusting a residence value based on the at least one customized attribute and estimated dimension.
	The Examiner notes that the use of mathematical concepts is not per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the guidance (which has been incorporated into the MPEP), are viewed as comprising a mathematical concept described by prose and two flow processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility (which has been incorporated into the MPEP). As such, the Examiner notes the abstract idea also comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to a fundamental economic principle or practice and commercial or legal interactions (i.e., mitigating risk and advertising, marketing or sales activities or behaviors) in that they are directed to guiding a user through selecting property attributes and generating a property value based on the attributes. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility (which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) comprising mental processes, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with the first and second process flow. As drafted, these limitations, under the broadest reasonable interpretation, and according to the guidance (which has been incorporated into the MPEP), at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a real estate system for presenting a guided user interface and receiving user input relating to real property, comprising: an image sensor; a memory; and a controller coupled to the memory, configured to perform functions, a user interface, a cloud server, and capturing, via the image sensor, a plurality of images at a plurality of locations within a first room in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “the mobile device 106 may be any form of computing device capable of receiving user input and performing the processing operations described herein, such a smart phone, tablet computer, personal digital assistant, smartwatch, MP3 device, laptop computer, etc. The mobile device 106 may include a processor 112 including a controller, and a memory 114,” (0034, Fig. 1), “[t]he server 110 may be a networked computing device, such as a cloud server, configured to store and maintain data as well as act as a gateway to other mobile devices (not shown) and other users,” (0036), the specification notes that the mobile device may be a smart phone (0034), the specification references using the imaging capabilities of the phone (see instant specification at least at 0062, 0063, 0064), the specification states, “[c]omputing devices described herein generally include computer-executable instructions, where the instructions may be executable by one or more computing or hardware devices such as those listed above,” (0075), and the specification describes the system and components in broad, functional terms (see instant specification at 0032, 0034-0037, 0075, 0076, Fig. 1). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity and mental processes) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1, 10, and 17 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2, 11, 18, 19 merely further limit the abstract idea as related to the attributes. The claims do not add anything beyond the abstract idea.
Claims 5-9, 14, 15, 16 merely further limits the abstract idea as related to transmitting and receiving information. The claims do not add anything beyond the abstract idea.
Claim 20 merely further limits the abstract idea as related to the attributes and transmitting and receiving information. The claims do not add anything beyond the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
	Therefore, claims 1, 2, 5-11, and 14-20 are directed to non-statutory subject matter.	 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10, 11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 10, “generating a revised residence value using the monetary value of a renovation and adjusted by the year of completion of the renovation,” is unclear due to claim construction, multiple verb tenses, and a lack of transitional phrases to aid in interpreting the claim limitation. The element of, “the monetary value of a renovation,” is interpreted as, “the fillable monetary value of a renovation,” in order to reference the previously recited element of, “a fillable monetary value of a renovation.” It is unclear if the limitation is intended to be interpreted as:
generating a revised residence value using the fillable monetary value of a renovation, wherein the revised residence value is adjusted by the year of completion of the renovation;
generating a revised residence value using the fillable monetary value of a renovation, wherein the fillable monetary value of a renovation is adjusted by the year of completion of the renovation; or
some other interpretation.
	In order to advance compact prosecution, the Examiner interprets the limitations as comprising generating a revised residence value based on: the fillable monetary value of a renovation and adjusting a residence value based on the year of completion of the renovation (i.e., generating a revised residence value based on: the fillable monetary value of a renovation and accounting for the age associated with property data).
Claim 10 is unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 11, and 14-16 are rejected due to their dependency from claim 10.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations:
	A. Claim 1 recites: “generate an estimated dimension of the first room using the plurality of images, and adjust a residence value based on the at least one customized attribute and estimated dimension.” However, the specification does not provide an adequate written description of the limitation, as claimed.
	The Examiner notes the specification states (emphasis added):
	A mobile device 106 may be associated with the user 104. The mobile device 106 may be any form of computing device capable of receiving user input and performing the processing operations described herein, such a smart phone, tablet computer, personal digital assistant, smartwatch, MP3 device, laptop computer, etc. The mobile device 106 may include a processor 112 including a controller, and a memory 114. The controller may be generally coupled to memory 114 via the processor 112 for operation of instructions to execute equations and methods described herein. In general, the controller is programmed to execute the various methods as noted herein. For example, the controller may generate a sequence of screens to iteratively guide the user 104 through the valuation process described herein. (0034)
	When executed by the mobile device 106, the real estate application 116 may be programmed to receive input from a user regarding the property 102 and provide a home valuation for the user in response to the input and external factors. The application 116 may guide the user 104 through the process of taking photos of various rooms of the home, and may provide important information to the user in order to acquire the most accurate information and highest quality photos possible. (0037)
	The application 116 may also guide the user through the taking of room measurements to fill in further details of an appraisal form. This combined set of information will then allow the user to request and acquire a valuation of the property 104. (0038)
	Figures 4A-4D illustrate example screens of the real estate application relating to the taking of room measurements to generate the appraisal form of Figure 3. To aid in the collection of room measurements, the application 116 may instruct the user via the display screens to stand at various locations in the specific room. (0061)
	Figure 4A illustrates an example measurement screen 402 instructing the user to take a photo at one side of the master bedroom. Responsive to the user selecting a "measure" control, the application 116 uses the imaging capabilities of the phone to measure a dimension of the room (e.g., length of the room). (0062)
	Figure 4B illustrates an example measurement screen 404 instructing the user to take a photo at an opposite side of the master bedroom. Responsive to the user again selecting the "measure" control, the application 116 uses the imaging capabilities of the phone to measure another dimension of the room (e.g., width of the room). (0063)
	Figure 4C illustrates an example dimension screen 406 whereby the real estate application 116 may generate and display the room dimensions based on the photographs. For example, the images acquired from more than two locations within a room may be used to generate the estimated room dimensions. The user may then continue to any further rooms to be measured and may complete those measurements as discussed above. For instance, for each room the user may select which room he or she is currently measuring, as well as have the option to enter a custom room name. (0064)
	Figure 4D illustrates an example dimension summary screen 408 illustrating the various room dimensions for the home. While an example set of rooms is illustrated, more or fewer rooms may be included in the summary. These room measurements may then be translated into the appraisal form to further aid in providing the appraiser with complete information about the property 102. (0065)

	As such, the specification describes a mobile device, wherein the mobile device may include a controller, wherein the controller may generate a sequence of screens to iteratively guide the user through the valuation process (0034), and the specification states that a real estate application may be programmed to receive input from a user regarding the property and provide a home valuation for the user when the real estate application is executed by the mobile device (0037).
	While the specification notes that the mobile device may be a smart phone (0034) and references using the imaging capabilities of the phone (see instant specification at least at 0062, 0063, 0064), the specification comprises broad, functional language as related to a functional result wherein the application may guide the user through the taking of room measurements to fill in further details of an appraisal form (see instant specification at 0038; see also instant specification at 0052-0055, 0061-0064, Figs. 2I-2L) in order to allow the user to request and acquire a valuation of the property (see instant specification at 0038; see also instant specification at 0055, 0064-0065), the specification merely references using the imaging capabilities of the phone to measure a dimension of the room responsive to the user selecting a "measure" control via the application (see instant specification at least at 0062, 0063, 0064), but does not provide a discussion of the imaging capabilities of the phone or how the imaging capabilities of the phone are used to measure a dimension of the room. Imaging capabilities of a smart phone may comprise capturing an image of a room. How does the application use the imaging capabilities of the phone (i.e., the image captured of a room) to measure a dimension of the room? While the image of a room captured by the smart phone may show a wall, how does the application know how far the smart phone was from the opposing wall in order to measure the distance between the wall in the image and the opposing wall behind the smart phone? How does the user selecting a "measure" control via the application result in the ability to use the imaging capabilities of the phone to measure a dimension of the room? How does the application generate an estimated dimension of the first room using the plurality of images? The specification does not provide an adequate written description of using the imaging capabilities of the phone to measure a dimension of the room, the specification does not provide an adequate written description of generating an estimated dimension of the first room using the plurality of images, and the specification does not provide an adequate written description of generating an estimated dimension of the first room using the plurality of images and adjusting a residence value based on the estimated dimension.
	As such, the specification does not provide an adequate written description of the limitation, generate an estimated dimension of the first room using the plurality of images, and adjust a residence value based on the at least one customized attribute and estimated dimension, such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
	B. Claim 17 recites: “capture, via the image sensor, a plurality of images at a plurality of locations within a first room, generate an estimated dimension of the first room using the plurality of images, and generate a real property value based on the at least one customized attribute and the estimated dimension.” However, the specification does not provide an adequate written description of the limitation, as claimed.
	The discussion of claim 1 applies here, as well.
	As such, the specification does not provide an adequate written description of the limitation, capture, via the image sensor, a plurality of images at a plurality of locations within a first room, generate an estimated dimension of the first room using the plurality of images, and generate a real property value based on the at least one customized attribute and the estimated dimension, such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
	C. Claim 10 recites: “receiving at least one customized attribute for at least one of the rooms, wherein the at least one customized attribute is selected from the selectable room specific attributes, and includes a fillable monetary value of a renovation associated with a year of completion of the renovation; and 
generating a revised residence value using the monetary value of a renovation and adjusted by the year of completion of the renovation.” However, the specification does not provide an adequate written description of the limitation, generating a revised residence value using the monetary value of a renovation and adjusted by the year of completion of the renovation, as claimed.
	The Examiner notes claim 10 is rejected under 35 USC 112(b), as discussed above, and, in order to advance compact prosecution, “generating a revised residence value using the monetary value of a renovation and adjusted by the year of completion of the renovation,” the Examiner interprets the limitations as comprising generating a revised residence value based on: the fillable monetary value of a renovation and adjusting a residence value based on the year of completion of the renovation.
	The Examiner notes the specification states (emphasis added):
	Figure 2D illustrates an example renovations screen (0012)
	Figure 2E illustrates an example kitchen renovations screen (0013)
	Figure 2F illustrates an example bathroom renovation screen (0014)
	Figure 2G illustrates an example better home value screen (0015)
	Figure 2C illustrates an example good home value screen 212... An "I want a more accurate estimate" button 218 may present a renovations screen 220. (0042)
	Figure 2D illustrates an example renovations screen 220. This screen may prompt the user 104 with the option to add improvements that have been done to the property 102. For example, the user may select one of various rooms/property attributes buttons 226. These buttons 226 may allow for selections of certain room specific attributes that could affect the property estimate. The attributes may include items that may be upgraded or renovated. The attributes may include aesthetic features, such as paint, finishes, flooring, etc. The attributes may include countertops, hardware, appliances, etc. The attributes shown throughout the screenshots are exemplary, and it should be noted that any number of attributes or property details that affect a home's value may be used. The attributes may be room specific. That is, the user may not need to select "countertops" for a bedroom, but may be able to do so for a bathroom or kitchen. By applying room-specific attributes, the user is not bogged down with undue detail or intensive data entry with respect to the property being valued. (0043)
	The home's value amount 222 on the top right corner may be the value acquired from one or more of the above external source(s) as. The user 104 may select zero, one, or more of the room/attribute buttons 226. If the user has not selected any of the room/attribute buttons 226, selection of the "next" button 224 may present a better home value screen as illustrated in Figure 2G. If the user has selected one of the room/attribute buttons 226, the selection of the "next" button may present a screen associated with one of the selected buttons, such as a kitchen renovations screen. (0044)
	Notably, each of the rooms that is selected may generate an additional renovation screen in the guided workflow of the real estate application 116 that is customizable to that room. For example, if the basement is selected as one of the rooms, a "basement" renovation screen may be provided that includes options for the types of renovations that a "bedroom" renovation screen may not include, and vice versa. This provides a convenient way to remind the user of various upgrades that he or she may have made to the home in specific rooms. Each renovation screen may also request photos specific to that room. For example, the basement renovation screen may prompt for photos of the furnace, while a kitchen renovation screen may not. As explained, these attribute buttons 226 may correspond to rooms, or other property type of attributes such as utilities, including furnace, air conditioning, water softeners, water tanks, etc. These buttons 226 may also include exterior updates, windows and roof updates, etc. The back button 214 may return the user to the good home value screen 212. (0045)
	Figure 2E illustrates an example kitchen renovations screen 230. This screen 230 may prompt the user 104 to enter and/or select various attributes relating to the property's kitchen. Specific attributes, upgrades, and materials may be presented for user selection, such as which improvements were made in an improvements block 232. The specific cost of the renovation, as well as the timing of the same may also be entered at blocks 234 and 236, respectively. The user 104 may enter additional details in block 238. This may be a location for the user to include additional features, such as "kitchen includes counter depth refrigerator," etc. The attributes entered and selected on this kitchen screen 230 may be used by the application 116 to more accurately evaluate the property. Thus, the attributes may include selectable features as well as fillable blocks. Such user customized attributes allow for a better estimate. (0046)
	If multiple room buttons were selected in renovations screen 220, then the next renovation screen, such as a bathroom renovation screen, will be presented. If only the kitchen button was selected, then the real estate application 116 may guide the user 104 to the better home value screen as illustrated in Figure 2G. By sequentially presenting the renovation screens, the user may be easily guided through the process of entering information for the property. The iterative and sequential approach pulls information that may have otherwise been overlooks, or worse, not even considered, in evaluating property. (0047)
	Figure 2F illustrates an example bathroom renovation screen 240. This screen 240 may prompt the user 104 to and/or select various attributes relating to the property's bathroom renovation. Specific finishing and attributes specific to a bathroom, such as the shower, tub, etc., may be presented for customization by the user 104 in the improvements block 232. The specific cost of the renovation, as well as the timing of the renovations may also be entered at blocks 234 and 236, respectively. The user 104 may enter additional details in block 238, similar to the kitchen renovation screen 230. As the user 104 completes these renovation pages, the home or residence value in the top right of the example screens will update. Selecting the "next" button may present the next renovation screen or the better home value screen if no more room buttons were selected. (0048)
	Figure 2G illustrates an example better home value screen 242. This screen 242 may present the updated home value 222 based on the user-entered data in the renovation screens. The updated home value 222 may iteratively update as information is input via the application 116. That is, as attributes are added and customized by the user, the home value 222 may subsequently update. This user 104 may thus monitor the change in value and thus appreciate how customizing the attributes impacts the value. The user 104 may select a dashboard button 244 to proceed to a dashboard screen. The user 104 may also select a more accurate button 246 to proceed to a property detail screen 250. The numbers in these categories may default to those used by the third-party estimators such as ZillowTM, but may be editable by the user 104. (0049)
	At block 520, in response to receiving a selection of the estimate button 218, the processor presents the renovations screen 220. At block 525, the processor presents a first renovation screen, similar to the kitchen renovations screen 230. The renovation screen corresponds to one of the selected attribute buttons 226. Thus, instead of the user being presented with a fillable form for an entire property, the user is presented with sequential screens, each relating to a room. Then, each screen presents attributes customary to that room. This eliminates undue burden on the user and encourages the entry of information regarding the property. Once one room is complete, another screen related to another room may be presented, and so on. (0067)
	Accordingly, the real estate system 100 allows users to enter room specific attributes. These room specific attributes may be presented via a user interface and may be specific to a room type. The room type may dictate the options and attributes presented to the user. Once the user has selected and customized the room, the customized attributes may be used to update an appraisal of the property. Additionally, the system 100 guides the user through the process of inputting information in an effort to encourage the user to make progress and receive a more accurate appraisal. Existing systems may rely on square footage and number of rooms, but fail to take into account specific attributes for each room that are often upgraded during renovations. (0073)

	As such, the specification describes providing a home value acquired from one or more external sources (see instant specification at 0044), describes providing a home value based on attributes, wherein values for property details may default to those used by third-party estimators (see instant specification at 0049), and describes renovation screens prompting the user for the specific cost of the renovation, as well as the timing of the renovation (see instant specification at 0046, 0048).
	The specification notes that existing systems fail to take into account specific attributes for each room that are often upgraded during renovations (see instant specification at 0073), and describes the specific attributes as comprising the specific cost of the renovation, as well as the timing of the renovation (see instant specification at 0046, 0048). However, the specification does not provide a discussion of taking into account specific attributes for each room that are often upgraded during renovations, wherein the specific attributes include the specific cost of the renovation, as well as the timing of the renovation. While it may be implied that a revised residence value may be generated by adding the cost of the renovation to a residence value, and the timing of the renovation may be interpreted as comprising a year of completion of the renovation, the specification does not provide a discussion of how a residence value is adjusted by the timing of the renovation (i.e., the year of completion of the renovation). How is the timing of the renovation (i.e., the year of completion of the renovation) taken into account to generate a revised residence value? How is the residence value adjusted by the year of completion of the renovation to generate a revised residence value? Is the residence value adjusted by the year of completion of the renovation to generate a revised residence value, or is the monetary value of the renovation adjusted by the year of completion of the renovation to generate a revised residence value? How is the monetary value of a renovation (or a residence value) adjusted by the year of completion of the renovation to generate a revised residence value? Is a decay factor applied to the value of the renovation (or a residence value) in order to adjust the residence value by the year of completion of the renovation to generate a revised residence value? 
	As such, the specification does not provide an adequate written description of the limitation, generating a revised residence value using the monetary value of a renovation and adjusted by the year of completion of the renovation, as claimed, and the specification does not provide an adequate written description of the limitation, generating a revised residence value based on: the fillable monetary value of a renovation and adjusting a residence value based on the year of completion of the renovation, as interpreted, such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Claims 2 and 5-9 are rejected due to their dependency from claim 1. Claims 11 and 14-16 are rejected due to their dependency from claim 10. Claims 18-20 are rejected due to their dependency from claim 17.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
NOTE: Regarding claim interpretation, the Examiner notes the claims have been amended in a manner wherein claim wording is interpreted as comprising an intended use, nonfunctional descriptive material, or a contingent limitation. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). Additionally, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03). While nonfunctional descriptive material, an intended use, contingent limitations, and repetition of claimed functions may have little, if any, patentable weight, nonfunctional descriptive material, an intended use, and contingent limitations (See MPEP 2111, MPEP 2112, MPEP 2114, MPEP 2143, MPEP 2144, MPEP 2173) may be addressed by prior art in the 35 USC 103 section in the interest of compact prosecution. 
	The Examiner notes that, while independent claims 1, 10, and 17 comprise minor variations in claim language, independent claims 1, 10, and 17 are substantially similar. The discussion of independent claims and dependent claims applies to substantially similar limitations of independent claims and dependent claims. For example, claim 1 comprises: “a controller coupled to the memory, configured to responsive to a user input indicative of an address of the real property, obtain a residence value of the real property from a cloud server based on the address.” Claim 1 may be interpreted as comprising a contingent limitation, wherein, “responsive to a user input indicative of an address of the real property,” is the condition(s) precedent for the function of, “obtain a residence value of the real property from a cloud server based on the address.” The Examiner interprets functions claimed as being performed responsive to a condition(s) precedent as comprising contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03). In the interest of compact prosecution, the claim as a whole will be addressed by prior art.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona, U.S. Patent 10319002 (hereinafter Cardona”), in view of Gross, U.S. Patent Application Publication 20160092959 (hereinafter “Gross”), in view of TOTAL 2013, a la mode, inc., Internet Archive [web.archive.org] links from www.alamode.com (hereinafter “TOTAL 2013”), and further in view of Tom Cheredar, “This app can measure an entire room — and its contents — by taking a picture with Google Tango hardware (exclusive),” (hereinafter, “Cheredar”).
	Regarding claim 1:
	Cardona – which is directed towards a real property analysis system to analyze property repairs and improvements – discloses:
	(claim 1) A real estate system for presenting a guided user interface and receiving user input relating to real property, comprising: an image sensor; a memory; and a controller coupled to the memory, configured to
	[systems and methods for analyzing image data to determine information related to property repairs and improvements (col. 1 7-11); an application of the electronic device 205 may guide a user to capture specific views and/or portions of the property (col. 5 21-23); The electronic device may include an image sensor configured to capture image data, a user interface, a memory configured to store non-transitory computer executable instructions, and a processor configured to interface with the image sensor, the user interface, and the memory (col. 12 1-5)]
	responsive to a user input indicative of an address of the real property, obtain a residence value of the real property from a cloud server based on the address; 
	[the electronic device 506 may perform the functionalities as discussed herein as part of a “cloud” network (col. 12 48-50); dynamically and automatically perform calculations and estimations related to property repairs, modifications, or improvements, which enables individuals to gauge costs associated with purchasing properties. Additionally, the systems and methods enable more views of properties available for purchase (col. 2 59-64); FIG. 3D depicts an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property. In particular, the interface 365 illustrates that the total cost of purchasing the property (i.e., 123 Main St) and performing the identified upgrades/modifications is $215,500 (366), and that the cost of a comparable "turnkey" property is $225,000 (367). Accordingly, the user may determine that purchasing the originally-identified property and performing the upgrades/modifications may be advantageous (col. 9 1-11, Figs. 3C-3D)] The disclosure describes the device as performing the functionalities as part of a “cloud” network. Figs. 3C-3D indicate a listing price of the identified property [$200,000], 123 Main Street, a cost of kitchen upgrade [$15,500], a Total Cost [$215,500], and a cost of a comparable “turnkey” property [$225,000]. The Examiner notes that the disclosure describes three examples of obtaining a residence value based on the address in that the listing price of the identified property, 123 Main Street, may be interpreted as obtaining a residence value based on the address in that the listing price may be interpreted as the residence value for the identified property, the total cost may be interpreted as obtaining a residence value based on the address in that the total cost being based on the listing price and a cost of the kitchen upgrade may be interpreted as the residence value for the identified property, and a cost of a comparable “turnkey” property may be interpreted as obtaining a residence value based on the address in that the cost of a comparable “turnkey” property may be interpreted as corresponding to the residence value for the identified property. 
	While Cardona further discloses: [FIG. 1 illustrates a user 104 or individual having or interacting with an electronic device 105 (col. 4 4-5); The electronic device 105 may be any type of electronic device such as a mobile device (e.g., a smartphone) (col. 4 10-11); The electronic device 105 may be configured to communicate with a server 110 via one or more networks 106 (col. 4 17-18); an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property (col. 9 1-3)], which implies that a residence value may be obtained responsive to a user input indicative of an address of the real property, in the interest of compact prosecution, the Examiner notes Cardona does not appear to explicitly recite a user input indicative of an address of the real property.
	present selectable room-specific attributes for each of a plurality of rooms of the real property; receive at least one customized attribute for at least one of the rooms, wherein the at least one customized attribute is selected from the selectable room-specific attributes, 
	[an interior portion of a property may be a room or designated area of the property (e.g., bedroom, kitchen, bathroom, basement, study/office, family room, dining room, living room, hallway, entryway, foyer, etc.) (col. 3 57-64); the server 210 may retrieve (228) a desired set of characteristics from the electronic device 205, where the desired set of characteristics may be associated with or correspond to the elements identified in the image data (col. 6 30-34, Fig. 2, Fig. 3A, Fig. 3B, Fig. 4A); FIG. 3A illustrates an interface 350 depicting property elements and characteristics associated therewith, where the elements may be associated with a portion of a property (as shown: a kitchen of 123 Main St), and identified or determined from image data depicting the elements. The interface 350 may include a listing 351 of the elements and characteristics thereof (col. 8 29-35); the desired set of characteristics may represent a desired appearance, type, make, model, make-up, condition, quality, and/or others, for each of the elements, where a user of the electronic device 205 may specify the desired set of characteristics (col. 6 30-38, Fig. 3A, Fig. 3B)] 
	As described by Cardona, interior portions of a property may comprise different rooms. Fig. 3B illustrates the example of a kitchen, wherein room-specific attributes are presented for selection, wherein a user may select attributes via checkboxes.
	and includes a [...] monetary value of a renovation associated with a year of completion of the renovation; 
	[characteristics for a kitchen countertop may include a type of material, dimensions of the material, an age of the countertop, a condition of the countertop (e.g., new, like new, worn, damaged), a quality of the countertop (e.g., low grade, medium grade, high grade), and/or others (col. 5 50-54); FIG. 3D depicts an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property. In particular, the interface 365 illustrates that the total cost of purchasing the property (i.e., 123 Main St) and performing the identified upgrades/modifications is $215,500 (366), and that the cost of a comparable "turnkey" property is $225,000 (col. 9 1-8, Fig. 3D; see also col. 7 26-31, col. 8 58-61, col. 9 50-60, col. 11 31-40)] As described by Cardona, characteristics for a kitchen countertop may include an age of the countertop and a condition of the countertop (e.g., new, like new, worn, damaged), wherein the system may illustrate the total cost of purchasing a property. As illustrated in Fig. 3C and Fig. 3D, adding the cost of selected attributes comprising a kitchen upgrade ($15,500) to the listing price of a property ($200,000) provides a “Total Cost” of $215,500, wherein the cost of selected attributes comprising a kitchen upgrade corresponds to a monetary value of a renovation, wherein the year of completion of the renovation is the current year.
	While Cardona teaches displaying the monetary value of a renovation, Cardona does not teach a fillable field wherein a value is entered. Cardona does not appear to explicitly recite a fillable monetary value of a renovation.
	capture, via the image sensor, a plurality of images at a plurality of locations within a first room; 
	[The method 400 may begin with an image sensor of the electronic device capturing (405) image data depicting a portion of a property. In embodiments, the image data may be in the form of one or more digital images, where the digital images may depict any portion(s) of an exterior and/or interior portion(s) of the property (col. 9 26-31; see also col. 5 36-39, col. 11 10-16)] This disclosure describes capturing one or more digital images, where the digital images may depict any portion(s) of an interior portion(s) of the property.
	generate [elements and characteristics] of the first room using the plurality of images, and adjust a residence value based on the at least one customized attribute and [elements and characteristics].	
	[dynamically and automatically analyzing image data to determine information related to property repairs and improvements...capture image data depicting portion of properties, and analyze the image data to identify a set of elements and characteristics thereof that are depicted in the image data (col. 2 47-54; see also col. 11 17-22, claim 1, claim 6, claim 8, claim 11, claim 14); characteristics for a kitchen countertop may include a type of material, dimensions of the material, an age of the countertop, a condition of the countertop (e.g., new, like new, worn, damaged), a quality of the countertop (e.g., low grade, medium grade, high grade), and/or others (col. 5 50-54); FIG. 3D depicts an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property. In particular, the interface 365 illustrates that the total cost of purchasing the property (i.e., 123 Main St) and performing the identified upgrades/modifications is $215,500 (366), and that the cost of a comparable "turnkey" property is $225,000 (col. 9 1-8, Fig. 3D)]  The Examiner interprets the disclosure as related to capturing image data depicting portion of properties, analyzing the image data to identify a set of elements and characteristics thereof that are depicted in the image data, analyzing image data to determine information related to property repairs and improvements, and characteristics for a kitchen countertop including an age of the countertop, a condition of the countertop (e.g., new), and/or others as corresponding to generate [elements and characteristics] of the first room using the plurality of images. The Examiner interprets the disclosure as related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property, illustrating that the total cost of purchasing the property and performing the identified upgrades/modifications, and the cost of a comparable "turnkey" property, wherein the year of completion of the renovation is the current year as corresponding to adjust a residence value based on the at least one customized attribute and [elements and characteristics].. While Cardona teaches or suggests generate [elements and characteristics] of the first room using the plurality of images, and adjust a residence value based on the at least one customized attribute and [elements and characteristics], Cardona does not describe the elements and characteristics as comprising an estimated dimension of the first room. Cardona does not appear to explicitly recite an estimated dimension.
	In summary, Cardona does not appear to explicitly recite: a user input indicative of an address of the real property; a fillable monetary value of a renovation; and an estimated dimension.
	However, Gross – which is directed towards automated tools, methods and systems which permit tagging of properties by different stakeholders – discloses (note the portion in italics is what has not been addressed):
	responsive to a user input indicative of an address of the real property, obtain a residence value of the real property from a cloud server based on the address; 
	[As seen in FIG. 3A a target location is optionally provided at step 310, such as a City, neighborhood, zip code, street, or any other desired geographical qualifier (0138, Fig. 3 [illustrating “Identify Target Location” and “Generate report”]; see also 0086 describing the system engaging with users employing computing devices, including smartphones, and an app on an Android or IOS device); At step 2310 a user identifies a particular property or address for which they want to see or gain access to a customized report (0278, Fig. 23; see also 0138, 0370-0371, Fig. 30C, 0422-0423, Fig. 30J); provide real estate information (images, videos, etc.) sufficient to identify a property at a particular location and perform an assessment...the external databases 114 may contain further information concerning the property, such as owner/inhabitant identifications, gps coordinates, liens, taxes, deed recordings, sales transactions, valuations (0085); the vendor platform 2210 may be repeated in distinct discrete installations or as part of a grouped cloud configuration servicing a number of different vendors (0255) ] The disclosure describes a user providing a target location by any desired geographic qualifier via a smartphone app. The additional disclosure as related to a user identifying a particular property or address for which they want to see or gain access to a customized report suggests that any desired geographical qualifier may comprise a particular property or address to identify a target location in order to generate a report. The additional disclosure as related to providing real estate information sufficient to identify a property at a particular location and perform an assessment and external databases containing further information concerning the property, such as valuations, and a grouped cloud configuration suggests that a residence value of the real property may be obtained from a cloud server based on the address responsive to a user input indicative of an address of the real property.
	[...] wherein the at least one customized attribute...includes a fillable monetary value of a renovation associated with a year of completion of the renovation; 
	[Another source of data can homeowners as well, as they can tag their own properties and features as originating from a particular vendor. For example a homeowner may identify their windows as originating from Armstrong or some other merchant. An easy interface can be used to assist users in tagging their own property features in this manner. The tagging of individual properties, therefore, may be a combination of automated and manual efforts which create tags for each property reflective of work done at such site (0260; see also 0216); Automated tag generator 3210: this routine uses expert ratings from db 3212, and tag db 3214, to automatically create or seed tags for properties in relational database 3213. In addition, local agency online permit data can be mined for purposes of identifying merchant projects at particular sites, and potential listing opportunities for realtors. From such data basic tags, including merchant, location, type of work, cost, dates, etc. can be gleaned and converted into an automated permit tag (0571; see also 0249 discussing monitoring logic that identifies engagements made by homeowners and records types and dates of product/service purchases)] As described by Gross, a homeowner may tag features to identify the feature as originating from a particular vendor, wherein the tag may include information reflective of the work done, such as cost, dates, etc. The Examiner interprets the disclosure as related to tag features including information reflective of the work done, such as cost, dates, etc. as corresponding to a fillable monetary value of a renovation associated with a year of completion of the renovation.
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Gross and Cardona is that Gross teaches providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to permit tagging of properties by different stakeholders (Gross 0003), provide current and useful information (Gross 0005), and associate property with well-known merchants having a reputation for solid work and increase public awareness of the home's improvements (Gross 0492).
	Regarding the limitations in the context of an estimated dimension of the first room, the Examiner introduces TOTAL 2013.
NOTE: The Examiner notes that TOTAL 2013 is a mobile appraisal application for mobile devices from a la mode, inc. that provides remote syncing and operation with the TOTAL appraisal industry software from a la mode, inc., and that the TOTAL 2013 internet archive links in the referenced NPL include web pages captured by the Internet Archive from 7/9/15 to 6/27/16, where the Internet Archive date represents the date the web page was captured and the specific content may have an earlier associated reference date (e.g., videos referenced have an earlier posting date than the Internet Archive capture date).
The Examiner notes that TOTAL 2013 comprises references to multiple videos discussing the aspects of TOTAL and the general operation by appraisers in the field are referenced on pages 44-62 of the TOTAL 2013 NPL.
Page 44 has an Internet Archive date of 6/27/16 and links to video (In the field with a mobile appraiser – Greg Mellies, 4 mins 55 secs, https://www.youtube.com/watch?v=v6FoPN1Wu8w&feature=youtu.be) dated 9/23/15 discussing the general operation of the TOTAL appraising mobile app, capturing content with mobile device's camera with audio annotations (1:45, 2:37), capturing content from multiple rooms inside of a subject property and capturing content outside of subject property (0:50, 2:35, 3:25, 3:38).
Page 45 has an Internet Archive date of 6/27/16 and links to video (Appraiser Tech Tip: TOTAL for Mobile, 2 mins 24 secs, https://www.youtube.com/watch?v=YhXXCwDXjWI&feature=youtu.be) dated 7/3/13 discussing general operation of TOTAL using the 2013 software updates.
Page 45 has an Internet Archive date of 6/27/16 and links to video (Appraiser Tech Tip: Room properties in TOTAL for Mobile, 1 min. 15 secs., https://www.youtube.com/watch?v=jRembm5XJW0) dated 7/3/13 discussing general operation of TOTAL related to collecting content and annotations for content from rooms inside of the subject property where the content may be placed directly into the report at the appropriate location. 
Page 61 has an Internet Archive date of 2/18/16 and links to video (Appraiser Tech Tip: Taking photos on your mobile device, 1 min. 13 secs., https://www.youtube.com/watch?v=EoYXsPIc6e0&t=9s) dated 1/24/13 discussing capturing interior and exterior content and content being placed directly into the report at the appropriate location, where user may choose new content if unhappy with content as captured.
	 
	TOTAL 2013 – which is directed towards a mobile appraisal application for mobile devices – discloses (note the portion in bold/italics is what has not been addressed):	
	generate an estimated dimension of the first room using the plurality of images, and adjust a residence value based on the at least one customized attribute and estimated dimension.  
	[Creating detailed sketches is as simple as tapping and swiping with your fingertips. Simply enter your measurements, then swipe and tap to draw exterior and interior draw walls. Or, send measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet. It's easy to define lengths, angles, arcs, and areas (pgs. 45-46)] The Examiner interprets the disclosure as related to sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet and defining lengths, angles, arcs, and areas as corresponding to generating an estimated dimension [of the first room using the plurality of images]. The Examiner notes, as discussed in the rejections under 35 USC 112(a), above, the instant specification has no discussion of an exemplary embodiment associated with this limitation, and the instant specification does not provide an adequate written description of the limitation, as claimed.
	See below for more details:
	A real estate system for presenting a guided user interface and receiving user input relating to real property, comprising:
	[TOTAL for Mobile is our innovative field data collection and sketching app.
With it, we’ve combined an appraiser’s entire field toolkit, eliminating your
need for a clipboard. (pg. 50); Go paperless and save time on every report by gathering data and sketching on your mobile device (pg. 45); With TOTAL for Mobile, your forms are literally at your fingertips, including the complete 1004, 1004 UAD, 2055 UAD, Condo, Land, and other popular forms (pg. 46; see also pgs. 31-32 describing available form layouts and corresponding forms); TOTAL on the desktop now has its very own mobile app (pg. 19)] This describes a system and method comprising a desktop and a mobile application for property appraisers to gather property data for sketches and forms.
	capture, via the image sensor, a plurality of images at a plurality of locations within a first room; 
	[With TOTAL for Mobile, your forms are literally at your fingertips, including the complete 1004, 1004 UAD, 2055 UAD, Condo, Land, and other popular forms (pg. 46; see also pgs. 31-32 describing available form layouts and corresponding forms); TOTAL on the desktop now has its very own mobile app (pg. 19); The Rooms section helps you collect your room data in the same manner that you would if you used your clipboard. As you go from room to room and detail what you find, simply enter it into TOTAL for Mobile as you go. (pg. 56); simply tap View Rooms in the drop-down at the top when you're on the Form screen (pg. 56; see also pg. 57 illustrating a list of rooms in a drop-down menu); double-tap on the room name to bring up that Room’s properties...swipe the bottom to take your pictures. Simply tap a blank photo slot to take a photo (pg. 72);.Using your device’s camera, take as many subject photos as you want, and the pages will be automatically added to your report (pg. 19, pg. 47); Everything syncs seamlessly with your desktop copy of TOTAL so data flows directly into your report. Plus, you'll reduce the need for return trips by having your digital sketch done on site (pg. 45); You'll have a completed sketch in the field so you can easily tell if you made a measurement on site. No more return trips to the property and no more desktop sketching (pg. 46); you can start your reports on either your mobile device or your desktop computer... merge any templates you want to use, and then upload the file to the cloud for synchronization with the mobile device (pg. 33); Worksheets are built into TOTAL, so your calculations flow directly into your forms (pg. 7); pick and choose which field data you want to add to your current report (pg. 8; see also image on pg. 8 illustrating form fields including Sale Price, Sale Price Gross Liv. Area (price per sq. ft), Value Adjustments, Actual Age, Condition, Gross Living Area, etc.); Adjusting comps has become more of a hassle since UAD, forcing
you to keep a separate spreadsheet just to break down adjustments for items such as partially-finished basement or full and half baths. Instead, use TOTAL's exclusive Detailed View, which breaks down each field into individual line-items. For example, enter the finished basement sq ft and total sq ft, along with any rooms below grade, and adjust each one accordingly. (pg. 9)]
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. TOTAL 2013 teaches a mobile appraisal application for mobile devices. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between TOTAL 2013 and the combination of Gross and Cardona is that TOTAL 2013 teaches gathering data and sketching on your mobile device and sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet to define lengths and areas.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of gathering data and sketching on your mobile device and sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet to define lengths and areas (as taught by TOTAL 2013) and the features of providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to combine an appraiser’s entire field toolkit, eliminating your need for a clipboard (TOTAL 2013 pg. 50), take as many subject photos as you want using your device’s camera and automatically add them to your report (TOTAL 2013 pg. 19, pg. 47), start your reports on either your mobile device or your desktop computer, merge any templates you want to use, and then upload the file to the cloud for synchronization with the mobile device (TOTAL 2013 pg. 33), and to provide worksheets built into the mobile app so your calculations flow directly into your forms (TOTAL 2013 pg. 7).

	Additionally and alternatively, while the Examiner asserts the combination of Cardona, Gross, and TOTAL 2013 teaches or suggests the broadest reasonable interpretation of the limitations, in the interest of compact prosecution, the Examiner introduces Cheredar to more explicitly address the limitations in the context of generating an estimated dimension of the first room using the plurality of images.
	Cheredar – which is directed towards using an app to measure an entire room and its contents – discloses (note the portion in bold/italics is what is particularly being addressed):
	generate an estimated dimension of the first room using the plurality of images, and adjust a residence value based on the at least one customized attribute and estimated dimension.  
	[the dimensions of the room, the table, and the cup can all be determined in a few quick steps using the newly launched app (pg. 2); 3D mapping camera can record the entire shape of an object or scene (pg. 3); the company plans to license its technology to businesses in the home improvement and insurance industries... For example, Home Depot could integrate Smart Picture’s tech into its own mobile app, which its customers could then use for home improvement projects... surveying a venue or building and creating a thorough indoor map, which includes room measurements and displays the shape of the room (pg. 4)]
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. TOTAL 2013 teaches a mobile appraisal application for mobile devices. Cheredar teaches using an app to measure an entire room and its contents As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Cheredar and the combination of Gross, Cardona, and TOTAL 2013  is that Cheredar teaches using an app to determine dimensions of a room and objects in the room, survey a venue or building, and create a thorough indoor map, which includes room measurements.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of using an app to determine dimensions of a room and objects in the room, survey a venue or building, and create a thorough indoor map, which includes room measurements (as taught by Cheredar), the features of gathering data and sketching on your mobile device and sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet to define lengths and areas (as taught by TOTAL 2013) and the features of providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to survey a venue or building, and create a thorough indoor map, which includes room measurements (Cheredar pg. 4) and to license the technology to businesses in the home improvement and insurance industries (Cheredar pg. 4).

	Regarding claim 2, The system of claim 1, 
	The combination of Cardona, Gross, TOTAL 2013, and Cheredar teaches the limitations of claim 1.
	Cardona further discloses:
	wherein the selectable room-specific attributes include a plurality of selectable [...] features.  
	FIG. 3A illustrates an interface 350 depicting property elements and characteristics associated therewith, where the elements may be associated with a portion of a property (as shown: a kitchen of 123 Main St), and identified or determined from image data depicting the elements. The interface 350 may include a listing 351 of the elements and characteristics thereof (col. 8 29-35); the desired set of characteristics may represent a desired appearance, type, make, model, make-up, condition, quality, and/or others, for each of the elements, where a user of the electronic device 205 may specify the desired set of characteristics (col. 6 30-38, Fig. 3A, Fig. 3B)] 
	As described by Cardona, interior portions of a property may comprise different rooms. Fig. 3B illustrates the example of a kitchen, wherein room-specific attributes are presented for selection, wherein a user may select attributes via checkboxes.
	Cardona describes the selectable features in the context of features to be renovated, not features having already been renovated. Cardona teaches features to be renovated (i.e., not yet existing features), but does not explicitly teach renovated features (i.e., existing features).
	However, Gross further discloses:
	wherein the selectable room-specific attributes include a plurality of selectable renovated features.  
	[owners may input information in free form or predetermined labels. For example they can identify who did work on their house, to credit a vendor. This, too, acts as a form of virtual sign or endorsement that may be valuable to merchants. Homeowners can thus utilize a combination of text and spoken input to identify such information as: I have check off boxes: solar/pool/...My windows came from: [ABC] [0491] My doors came from: [DEF] My contractor was [Bill A] and so on. These can be considered "brag" tags in some instances as owners will want to associate their property with well-known merchants having a reputation for solid work (0488-0492; see also 0249 discussing monitoring logic that identifies engagements made by homeowners and records types and dates of product/service purchases)] As described by Gross, the homeowner may use checkboxes to select existing renovated features.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 1 applies here, as well.

	Regarding claim 5, The system of claim 1, 
	The combination of Cardona, Gross, TOTAL 2013, and Cheredar teaches the limitations of claim 1.
	Cardona further discloses:
	wherein the controller is further configured to present a photo screen 
	[certain mobile applications enable users to locate nearby properties for sale and view listing images associated with the properties, among other information (col. 1 15-22)]
	displaying a plurality of selectable [attributes].  
	[the desired set of characteristics may represent a desired appearance, type, make, model, make-up, condition, quality, and/or others, for each of the elements, where a user of the electronic device 205 may specify the desired set of characteristics (col. 6 30-38, Fig. 3A, Fig. 3B)]
	While Cardona teaches presenting a photo screen and displaying selectable attributes, Cardona does not teach displaying selectable rooms.
	However, TOTAL 2013 further discloses:
	wherein the controller is further configured to present a photo screen displaying a plurality of selectable rooms.  
	[With TOTAL for Mobile, your forms are literally at your fingertips, including the complete 1004, 1004 UAD, 2055 UAD, Condo, Land, and other popular forms (pg. 46; see also pgs. 31-32 describing available form layouts and corresponding forms); merge any templates you want to use, and then upload the file to the cloud for synchronization with the mobile device (pg. 33; see also pg. 2, pg. 5, pg. 6, pgs. 20-21); The Rooms section helps you collect your room data in the same manner that you would if you used your clipboard. As you go from room to room and detail what you find, simply enter it into TOTAL for Mobile as you go. (pg. 56; see also pg. 13 describing searching thumbnails picked for use in a report by room type); simply tap View Rooms in the drop-down at the top when you're on the Form screen (pg. 56; see also pg. 57 illustrating a list of rooms in a drop-down menu); double-tap on the room name to bring up that Room’s properties...swipe the bottom to take your pictures. Simply tap a blank photo slot to take a photo (pg. 72)] The Examiner interprets the disclosure as related to templates, forms at your fingertips with the TOTAL mobile app, tapping View Rooms in the drop-down at the top when you're on the Form screen, a list of rooms in a drop-down menu, double-tapping on the room name to bring up that Room’s properties, and tapping a blank photo slot to take a photo as corresponding to displaying a plurality of selectable rooms.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 1 applies here, as well.
Claims 6-8, are rejected under 35 U.S.C. 103 as being unpatentable over Cardona, in view of Gross, in view of TOTAL 2013, in view of Cheredar, and further in view of Trandal, U.S. Patent 8219558 (hereinafter “Trandal”).
	Regarding claim 6, The system of claim 1,
	The combination of Cardona, Gross, TOTAL 2013, and Cheredar teaches the limitations of claim 1.
	TOTAL 2013 further discloses:
:	wherein the controller is further configured to present a room specific photo screen displaying at least one thumbnail identifying a specific image view in response to a selection of one of the selectable rooms.  
	[simply tap View Rooms in the drop-down at the top when you're on the Form screen (pg. 56 with figure illustrating drop-down menu to view rooms; see also pg. 57 illustrating a list of rooms in a drop-down menu); double-tap on the room name to bring up that Room’s properties...swipe the bottom to take your pictures. Simply tap a blank photo slot to take a photo (pg. 72; see also pg. 21 the old app’s room-by-room inspection to gather field data and adding fields like Bath Floor, Bath Wainscot, Fireplaces, Woodstoves, Basement Finish %, and Occupancy type to the base forms); Using your device’s camera, take as many subject photos as you want, and the pages will be automatically added to your report (pg. 19, pg. 47); Our QuickPix Importer pulls in thumbnails from your camera or PC for you to review and quickly pick which to use. When you add a photo to a report, the property information is automatically added into the QuickPix Database for easy searching later by address, room type, neighborhood, and more. From there, you can drop images straight onto your form without worrying about entering details. (pg. 13)] The Examiner interprets tapping View Rooms in the drop-down and double-tapping on the room name to bring up that room’s properties as a selection of one of the selectable rooms and presenting a room specific photo screen. As described by TOTAL 2013, a user may select a room by tapping the drop-down menu indicating a plurality of rooms for selection, wherein selecting a room brings up that room’s properties, wherein the app would display blank photo slots that may be tapped to take a photo of the room, and the app may pull in thumbnails from your camera for you to review and quickly pick which to use. While the photo slots may be interpreted as corresponding to blank slots where a thumbnail may be added and as photo slots illustrating thumbnails picked for use in the report, wherein pulling in a thumbnail from your camera to review and quickly pick which to use and dropping images straight onto your form would result in the thumbnail pic corresponding to a previously blank photo slot (i.e., picking a thumbnail to use from your camera or dropping images straight onto your form results in the thumbnail pic replacing a blank photo slot, resulting in the photo screen associated with the room to comprise thumbnails for images selected for use and blank photo slots wherein any additional images may be used), and the disclosure as related to reviewing and picking thumbnails for use in a report and searching thumbnails added to a report later by room type may be interpreted as presenting a room specific photo screen displaying at least one thumbnail identifying a specific image view in response to a selection of one of the selectable rooms, in the interest of compact prosecution, the Examiner introduces Trandal to more specifically address the limitations in the context of presenting a room specific photo screen displaying at least one thumbnail identifying a specific image view in response to a selection of one of the selectable rooms.
	Trandal – which is directed towards homeowner inventory management – discloses (note the portion in italics is what is particularly being addressed):
	wherein the controller is further configured to present a room specific photo screen displaying at least one thumbnail identifying a specific image view in response to a selection of one of the selectable rooms.  
	[This user interface enables a user to further enumerate and itemize their household belongings. In this example, this user interface is accessed by a user selecting a location, such as Luke's Bedroom 18210 from FIG. 18. A tabbed user interface 19100 is shown in FIG. 19 although other user interfaces can be used (col. 25 12-17); FIG. 20 illustrates another example user interface 20000 presented via a browser (or other interface application). This example user interface enables a user to view location images and append additional information with each item in an image... In this example illustration, the web page contains three major elements: a thumbnail view of the actual image 20100, the photo title or label 20200 assigned to the image, and an outlined rendition of the labeled items in the camera image 20300 (col. 25 55-67; see also col. 22 20-28, Figs. 10-11, Figs. 21-23)] As described by Trandal, when a user selects a room, the user interface displays a photo screen for that room comprising elements including a thumbnail view of the actual image.
	NOTE: The Examiner notes the only reference to a thumbnail in the instant specification comprises: As photos are uploaded or taken, a thumbnail of the photo may be included, as illustrated for "Bedroom 1" (see instant specification at 0057). The Examiner asserts that the combination of Cardona, Gross, TOTAL 2013, and Trandal not only teaches the broadest reasonable interpretation of the claim, but also teaches the claim as described by the instant specification (see instant specification at 0057).
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. TOTAL 2013 teaches a mobile appraisal application for mobile devices. Trandal teaches inventory management for homeowners. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Trandal and the combination of Cardona, Gross, TOTAL 2013, and Cheredar is that Trandal teaches viewing location images, wherein a web page contains a thumbnail view of the actual image, the photo title or label, and an outlined rendition of the labeled items in the camera image in response to a user selecting a location.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of viewing location images, wherein a web page contains a thumbnail view of the actual image, the photo title or label, and an outlined rendition of the labeled items in the camera image in response to a user selecting a location (as taught by Trandal), the features of gathering data and sketching on your mobile device and sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet to define lengths and areas (as taught by TOTAL 2013), and the features of providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to provide for the creation of a rendition of a user's residence (Trandal col. 2 5-8), enable a service provider to offer Home Inventory services that allow subscribers to store information about a collection of items (e.g., photos and photo renditions of the items) (Trandal col. 1 line 66- col. 2 line 3), and determine quickly and easily the market price of homes/businesses for purchase or rent/lease in the event they decide to move (Trandal col. 1 54-57).

	Regarding claim 7, The system of claim 6,
	The combination of Cardona, Gross, TOTAL 2013, Cheredar, and Trandal teaches the limitations of claim 6.
	wherein the controller is further configured to update the thumbnail with an image in response to a user selection of the image corresponding to the identified specific image view.  
	NOTE: The Examiner notes the only reference to a thumbnail in the instant specification comprises: As photos are uploaded or taken, a thumbnail of the photo may be included, as illustrated for "Bedroom 1" (see instant specification at 0057). The Examiner interprets the limitation as comprising displaying an image in response to a user selection.
	Trandal further discloses:
	wherein the controller is further configured to update the thumbnail with an image in response to a user selection of the image corresponding to the identified specific image view.  
	[a user can toggle between an enlarged view of the actual image and a reduced view of the rendition whereby the image rendition is displayed in the thumbnail and the actual image is displayed in the larger area of the web page (col. 23 33-39); The user can now examine and modify the items identified in the selected photo. A thumbnail 21100 of the original photo, the photo label/identifier 21200, a line drawing 21300 of the identified photo items, and a pallet 21400 of line drawing item types are displayed. The user next selects a single item to view by double clicking the associated item label (for example, item label 21335 to select the loveseat) (col. 44 line 62 – col. 45 line 3, Fig. 61)]
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 6 applies here, as well.

	Regarding claim 8, The system of claim 5, 
	The combination of Cardona, Gross, TOTAL 2013, and Cheredar teaches the limitations of claim 5.
	TOTAL 2013 further discloses:
	wherein the controller is further configured to identify at least one of the selectable rooms as complete [in response to a photo being uploaded for the respective room.]  
	[Paperless data gathering from start to finish - With TOTAL for Mobile, your forms are literally at your fingertips, including the complete 1004, 1004 UAD, 2055 UAD, Condo, Land, and other popular forms. Your QuickLists sync too, so you'll fly through data gathering (pg. 46); drop custom symbols and labels into place for a completed sketch in the field. You'll have a completed sketch in the field so you can easily tell if you made a measurement on site (pg. 46, pg. 59)] While TOTAL 2013 describes gathering data, including room photos, to complete property forms and having a completed sketch of each room so you can easily tell if you made a measurement on site, which may be interpreted as identifying the report, including any required photos, as complete, in the interest of compact prosecution, TOTAL 2013 does not appear to explicitly recite identifying at least one of the selectable rooms as complete in response to a photo being uploaded for the respective room.
	However, Trandal – which is directed towards homeowner inventory management – discloses:
	wherein the controller is further configured to identify at least one of the selectable rooms as complete in response to a photo being uploaded for the respective room.  
	[the MPHI software application program 800 audibly prompts 26210 the user to select the "take photo" and/or provide any additional user guidance  (col. 28 40-42); The software program 800 interfaces with the camera capabilities of the mobile device and the screen tracks the number of pictures 9100 taken at a given location... the software application 800 user interface can optionally instruct the user to take pictures from different positions in a room/location ...a user signifies the completion of the photography session at a given location and advances to the next screen by selecting the "next" control 9300 (col. 21 29-46, Fig. 9)] As described by Trandal, the system tracks the number of pictures taken (i.e., uploaded) at a given location and the user signifies the completion of the photography session at a given location and advances to the next screen by selecting the "next" control 9300. As such, when the user has taken the desired number of pictures and clicks the “Next” button to continue, the system identifies the selected room as being complete.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 6 applies here, as well.	

	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cardona, in view of Gross, , in view of TOTAL 2013, in view of Cheredar, and further in view of Bisson, U.S. Patent Application Publication 20180158113 (hereinafter “Bisson”).
	Regarding claim 9, The system of claim 1, 
	The combination of Cardona, Gross, TOTAL 2013, and Cheredar teaches the limitations of claim 1.
	TOTAL 2013 further discloses:
	wherein the controller is further configured to generate an appraisal form based at least in part on the customized attributes.  
	[Paperless data gathering from start to finish - With TOTAL for Mobile, your forms are literally at your fingertips, including the complete 1004, 1004 UAD, 2055 UAD, Condo, Land, and other popular forms. Your QuickLists sync too, so you'll fly through data gathering (pg. 46; see also pg. 53 discussing personalized QuickLists or built-in QuickLists see also pg. 31 discussing custom forms; and see pg. 4 discussing choosing which sections are included in customizable forms); drop custom symbols and labels into place for a completed sketch in the field (pg. 21); when you select a report, you’ll see immediate details without having to open the file – including a preview of the report, history of changes made (pg. 3); Rules are customizable for non-UAD warnings too. For example, when your comp age differs by more than 30%, but most of your appraisals are new construction, you can exclude that rule from the warning list. It's extremely flexible. (pg. 17)]
	While the combination of Cardona, Gross, TOTAL 2013, and Cheredar teaches customized attributes and generating an appraisal form, in the interest of compact prosecution, the Examiner introduces Bisson to more specifically address the limitations in the context of generating an appraisal form based at least in part on the customized attributes.
	Bisson – which is directed towards a rich content appraisal report generator – discloses (note the portion in italics is what is particularly being addressed):
	wherein the controller is further configured to generate an appraisal form based at least in part on the customized attributes.  
	[The software causes the computer processor to obtain required information and generate the property appraisal report for the subject property. The software first retrieves an appraisal report specification specifying the format of the property appraisal report and multiple items to be included in the property appraisal report (0005, 0026); In addition to an estimated value of the subject property, the system may receive from the appraiser comparable property information, valuation adjustments, estimation of costs to rebuild or replace as if new, and other approaches to value used by appraiser professionals. Such information may also be included in the valuation section 303 of the appraisal report (0039); The software application allows the appraiser to access detailed sales and property information, including site improvements, on various properties that can be imported into the report without leaving the software application (0041; see also 0043, 0046, 0047, 0050)] The Examiner interprets the disclosure as related to specifying the format of the property appraisal report and multiple items to be included in the property appraisal report, generating the property appraisal report, importing site improvements into the report, and valuation adjustments included in the valuation section of the appraisal report as teaching or suggesting generating an appraisal form based at least in part on the customized attributes.
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. TOTAL 2013 teaches a mobile appraisal application for mobile devices. Cheredar teaches using an app to measure an entire room and its contents. Bisson teaches a rich content appraisal report generator. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Bisson and the combination of Cardona, Gross, TOTAL 2013, and Cheredar is that Bisson teaches specifying the format of the property appraisal report and multiple items to be included in the property appraisal report, generating the property appraisal report, importing site improvements into the report, and valuation adjustments included in the valuation section of the appraisal report.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of specifying the format of the property appraisal report and multiple items to be included in the property appraisal report, generating the property appraisal report, importing site improvements into the report, and valuation adjustments included in the valuation section of the appraisal report (as taught by Bisson), the features of using an app to determine dimensions of a room and objects in the room, survey a venue or building, and create a thorough indoor map, which includes room measurements (as taught by Cheredar), the features of gathering data and sketching on your mobile device and sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet to define lengths and areas (as taught by TOTAL 2013), and the features of providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to display to the appraiser a menu of the specified items to be included in the property appraisal report (Bisson 0013), provide an electronic report that is viewable on a display screen (Bisson 0003), and display a portion of the property appraisal report that includes the specified location of the specified item so that the specified item or a link to the specified item is displayed to the appraiser and the appraiser can add and edit text associated with the specified item in the property appraisal report (Bisson 0015).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona, in view of Gross,.
	Regarding claim 10, A method for generating a value for real property based on received user input relating to a residence, comprising: 
	responsive to a user input indicative of an address of the residence, 
	obtaining a residence value of the residence from a cloud server based on the address; 
	presenting selectable room specific attributes for each of a plurality of rooms; 
	receiving at least one customized attribute for at least one of the rooms, wherein the at least one customized attribute is selected from the selectable room specific attributes, and includes a fillable monetary value of a renovation associated with a year of completion of the renovation; and 
	The Examiner notes the limitations above are substantially similar to the limitations of claim 1, wherein the substantially similar limitations of claim 1 are taught by the combination of Cardona and Gross.
	generating a revised residence value using the monetary value of a renovation and adjusted by the year of completion of the renovation.  
	NOTE: Claim 10 is rejected under 35 USC 112(b). As discussed above, In order to advance compact prosecution, the Examiner interprets the limitations as comprising generating a revised residence value based on: the fillable monetary value of a renovation and adjusting a residence value based on the year of completion of the renovation (i.e., generating a revised residence value based on: the fillable monetary value of a renovation and accounting for the age associated with property data).
	Cardona discloses:
	generating a revised residence value based on: the [...] monetary value of a renovation and adjusting a residence value based on the year of completion of the renovation (i.e., generating a revised residence value based on: the fillable monetary value of a renovation and accounting for the age associated with property data).
	[a portion of a property may include a set of elements, where an element may be any component, device, fixture, or the like that may be a part of a property... each of the set of elements may have an associated set of characteristics. In particular, the set of characteristics may be related to an appearance, type, make, model, make-up, condition, or quality of the associated element (col. 5 40-49); characteristics for a kitchen countertop may include a type of material, dimensions of the material, an age of the countertop, a condition of the countertop (e.g., new, like new, worn, damaged), a quality of the countertop (e.g., low grade, medium grade, high grade), and/or others (col. 5 50-54)]
	This describes evaluating elements in a portion, or room, of a property, wherein the elements of the room may be any component, device, fixture, or the like, wherein characteristics of the elements may include a type of material, an age, a condition, a quality, etc. Cardona further discloses:
	[The present embodiments may relate to, inter alia, dynamically and automatically analyzing image data to determine information related to property repairs and improvements. According to certain aspects, the systems and methods may capture image data depicting portion of properties, and analyze the image data to identify a set of elements and characteristics thereof that are depicted in the image data. The systems and methods may further access a desired set of characteristics and calculate a monetary amount associated with modifying the set of elements to achieve the desired set of characteristics (col. 2 46-57)]
	While the disclosure describes generating a revised residence value based on: the monetary value of a renovation and adjusting a residence value based on the year of completion of the renovation, the disclosure does not appear to explicitly describe the monetary value of a renovation as being fillable.
	However, Gross – which is directed towards automated tools, methods and systems which permit tagging of properties by different stakeholders – discloses (note the portion in italics is what has not been addressed):
	generating a revised residence value based on: the fillable monetary value of a renovation and adjusting a residence value based on the year of completion of the renovation (i.e., generating a revised residence value based on: the fillable monetary value of a renovation and accounting for the age associated with property data).
	[Another source of data can homeowners as well, as they can tag their own properties and features as originating from a particular vendor. For example a homeowner may identify their windows as originating from Armstrong or some other merchant. An easy interface can be used to assist users in tagging their own property features in this manner. The tagging of individual properties, therefore, may be a combination of automated and manual efforts which create tags for each property reflective of work done at such site (0260; see also 0216); Automated tag generator 3210: this routine uses expert ratings from db 3212, and tag db 3214, to automatically create or seed tags for properties in relational database 3213. In addition, local agency online permit data can be mined for purposes of identifying merchant projects at particular sites, and potential listing opportunities for realtors. From such data basic tags, including merchant, location, type of work, cost, dates, etc. can be gleaned and converted into an automated permit tag (0571; see also 0249 discussing monitoring logic that identifies engagements made by homeowners and records types and dates of product/service purchases)] As described by Gross, a homeowner may tag features to identify the feature as originating from a particular vendor, wherein the tag may include information reflective of the work done, such as cost, dates, etc. The Examiner interprets the disclosure as related to tag features including information reflective of the work done, such as cost, dates, etc. as corresponding to a fillable monetary value of a renovation associated with a year of completion of the renovation.
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Gross and Cardona is that Gross teaches providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to permit tagging of properties by different stakeholders (Gross 0003), provide current and useful information (Gross 0005), and associate property with well-known merchants having a reputation for solid work and increase public awareness of the home's improvements (Gross 0492).
	 
	Regarding claim 11, The method of claim 10,
	The combination of Gross and Cardona teaches the limitations of claim 10.
	wherein the selectable room specific attributes include a plurality of selectable renovated features.  
	The Examiner notes the limitations added by claim 11 are addressed in addressing the additional limitations of claim 2 of, wherein the selectable room specific attributes include a plurality of selectable renovated features, wherein the additional limitations of claim 2 are taught by the combination of Gross and Cardona (see discussion of claim 2, above).
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 10 applies here, as well.	
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cardona, in view of Gross, and further in view of TOTAL 2013.
	Regarding claim 14, The method of claim 10,
	The combination of Cardona and Gross teaches the limitations of claim 10.
	further comprising presenting a photo screen displaying a plurality of selectable rooms.  
	While Cardona teaches presenting a photo screen and displaying selectable attributes (as discussed above), Cardona does not teach displaying selectable rooms.
	However, TOTAL 2013 further discloses (note the portion in bold/italics is what has not explicitly been addressed):
	further comprising presenting a photo screen displaying a plurality of selectable rooms.  
	[With TOTAL for Mobile, your forms are literally at your fingertips, including the complete 1004, 1004 UAD, 2055 UAD, Condo, Land, and other popular forms (pg. 46; see also pgs. 31-32 describing available form layouts and corresponding forms); merge any templates you want to use, and then upload the file to the cloud for synchronization with the mobile device (pg. 33; see also pg. 2, pg. 5, pg. 6, pgs. 20-21); The Rooms section helps you collect your room data in the same manner that you would if you used your clipboard. As you go from room to room and detail what you find, simply enter it into TOTAL for Mobile as you go. (pg. 56; see also pg. 13 describing searching thumbnails picked for use in a report by room type); simply tap View Rooms in the drop-down at the top when you're on the Form screen (pg. 56; see also pg. 57 illustrating a list of rooms in a drop-down menu); double-tap on the room name to bring up that Room’s properties...swipe the bottom to take your pictures. Simply tap a blank photo slot to take a photo (pg. 72)] The Examiner interprets the disclosure as related to templates, forms at your fingertips with the TOTAL mobile app, tapping View Rooms in the drop-down at the top when you're on the Form screen, a list of rooms in a drop-down menu, double-tapping on the room name to bring up that Room’s properties, and tapping a blank photo slot to take a photo as corresponding to displaying a plurality of selectable rooms.
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. TOTAL 2013 teaches a mobile appraisal application for mobile devices. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between TOTAL 2013 and the combination of Gross and Cardona is that TOTAL 2013 teaches selectable rooms. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of selectable rooms (as taught by TOTAL 2013) and the features of providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to combine an appraiser’s entire field toolkit, eliminating your need for a clipboard (TOTAL 2013 pg. 50), take as many subject photos as you want using your device’s camera and automatically add them to your report (TOTAL 2013 pg. 19, pg. 47), start your reports on either your mobile device or your desktop computer, merge any templates you want to use, and then upload the file to the cloud for synchronization with the mobile device (TOTAL 2013 pg. 33), and to provide worksheets built into the mobile app so your calculations flow directly into your forms (TOTAL 2013 pg. 7).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona, in view of Gross, in view of TOTAL 2013, and further in view of Trandal.
	Regarding claim 15, The method of claim 14,
	The combination of Cardona, Gross, and TOTAL 2013 teaches the limitations of claim 14.
	TOTAL 2013 further discloses:
	further comprising presenting a room specific photo screen displaying at least one thumbnail identifying a specific image view.  
	[simply tap View Rooms in the drop-down at the top when you're on the Form screen (pg. 56 with figure illustrating drop-down menu to view rooms; see also pg. 57 illustrating a list of rooms in a drop-down menu); double-tap on the room name to bring up that Room’s properties...swipe the bottom to take your pictures. Simply tap a blank photo slot to take a photo (pg. 72; see also pg. 21 the old app’s room-by-room inspection to gather field data and adding fields like Bath Floor, Bath Wainscot, Fireplaces, Woodstoves, Basement Finish %, and Occupancy type to the base forms); Using your device’s camera, take as many subject photos as you want, and the pages will be automatically added to your report (pg. 19, pg. 47); Our QuickPix Importer pulls in thumbnails from your camera or PC for you to review and quickly pick which to use. When you add a photo to a report, the property information is automatically added into the QuickPix Database for easy searching later by address, room type, neighborhood, and more. From there, you can drop images straight onto your form without worrying about entering details. (pg. 13)] The Examiner interprets tapping View Rooms in the drop-down and double-tapping on the room name to bring up that room’s properties as a selection of one of the selectable rooms and presenting a room specific photo screen. As described by TOTAL 2013, a user may select a room by tapping the drop-down menu indicating a plurality of rooms for selection, wherein selecting a room brings up that room’s properties, wherein the app would display blank photo slots that may be tapped to take a photo of the room, and the app may pull in thumbnails from your camera for you to review and quickly pick which to use. While the photo slots may be interpreted as corresponding to blank slots where a thumbnail may be added and as photo slots illustrating thumbnails picked for use in the report, wherein pulling in a thumbnail from your camera to review and quickly pick which to use and dropping images straight onto your form would result in the thumbnail pic corresponding to a previously blank photo slot (i.e., picking a thumbnail to use from your camera or dropping images straight onto your form results in the thumbnail pic replacing a blank photo slot, resulting in the photo screen associated with the room to comprise thumbnails for images selected for use and blank photo slots wherein any additional images may be used), and the disclosure as related to reviewing and picking thumbnails for use in a report and searching thumbnails added to a report later by room type may be interpreted as presenting a room specific photo screen displaying at least one thumbnail identifying a specific image view, in the interest of compact prosecution, the Examiner introduces Trandal to more specifically address the limitations in the context of presenting a room specific photo screen and displaying at least one thumbnail identifying a specific image view.
	Trandal – which is directed towards homeowner inventory management – discloses (note the portion in italics is what is particularly being addressed):
	further comprising presenting a room specific photo screen displaying at least one thumbnail identifying a specific image view.  
	[This user interface enables a user to further enumerate and itemize their household belongings. In this example, this user interface is accessed by a user selecting a location, such as Luke's Bedroom 18210 from FIG. 18. A tabbed user interface 19100 is shown in FIG. 19 although other user interfaces can be used (col. 25 12-17); FIG. 20 illustrates another example user interface 20000 presented via a browser (or other interface application). This example user interface enables a user to view location images and append additional information with each item in an image... In this example illustration, the web page contains three major elements: a thumbnail view of the actual image 20100, the photo title or label 20200 assigned to the image, and an outlined rendition of the labeled items in the camera image 20300 (col. 25 55-67; see also col. 22 20-28, Figs. 10-11, Figs. 21-23)] As described by Trandal, when a user selects a room, the user interface displays a photo screen for that room comprising elements including a thumbnail view of the actual image.
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Gross teaches automated tools, methods and systems which permit tagging of properties by different stakeholders. TOTAL 2013 teaches a mobile appraisal application for mobile devices. Trandal teaches inventory management for homeowners. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Trandal and the combination of Cardona, Gross, and TOTAL 2013 is that Trandal teaches viewing location images, wherein a web page contains a thumbnail view of the actual image, the photo title or label, and an outlined rendition of the labeled items in the camera image in response to a user selecting a location.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of viewing location images, wherein a web page contains a thumbnail view of the actual image, the photo title or label, and an outlined rendition of the labeled items in the camera image in response to a user selecting a location (as taught by Trandal), the features of gathering data and sketching on your mobile device and sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet to define lengths and areas (as taught by TOTAL 2013), and the features of providing a target location using any desired geographic qualifier, providing real estate information sufficient to identify a property at a particular location and performing an assessment, information concerning a property may include valuations, and a fillable monetary value of a renovation (as taught by Gross) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to provide for the creation of a rendition of a user's residence (Trandal col. 2 5-8), enable a service provider to offer Home Inventory services that allow subscribers to store information about a collection of items (e.g., photos and photo renditions of the items) (Trandal col. 1 line 66- col. 2 line 3), and determine quickly and easily the market price of homes/businesses for purchase or rent/lease in the event they decide to move (Trandal col. 1 54-57).

	Regarding claim 16, The method of claim 15,
	The combination of Cardona, Gross, TOTAL 2013, and Trandal teaches the limitations of claim 15.
	Trandal further discloses:
	further comprising updating the thumbnail with an image in response to a user selection of the image corresponding to the identified specific image view.  
	[a user can toggle between an enlarged view of the actual image and a reduced view of the rendition whereby the image rendition is displayed in the thumbnail and the actual image is displayed in the larger area of the web page (col. 23 33-39); The user can now examine and modify the items identified in the selected photo. A thumbnail 21100 of the original photo, the photo label/identifier 21200, a line drawing 21300 of the identified photo items, and a pallet 21400 of line drawing item types are displayed. The user next selects a single item to view by double clicking the associated item label (for example, item label 21335 to select the loveseat) (col. 44 line 62 – col. 45 line 3, Fig. 61)]
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 15 applies here, as well.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona, in view of Trandal, in view of TOTAL 2013,  and further in view of Cheredar.
	Regarding claim 17, Cardona – which is directed towards a real property analysis system to analyze property repairs and improvements – discloses:	
	A real estate system for presenting a guided user interface and receiving user input relating to real property, comprising: an image sensor; a memory; and a controller coupled to the memory, configured to 
	[systems and methods for analyzing image data to determine information related to property repairs and improvements (col. 1 7-11); an application of the electronic device 205 may guide a user to capture specific views and/or portions of the property (col. 5 21-23); The electronic device may include an image sensor configured to capture image data, a user interface, a memory configured to store non-transitory computer executable instructions, and a processor configured to interface with the image sensor, the user interface, and the memory (col. 12 1-5)]
	[...] a plurality of rooms of the real property for which customized information is to be entered, each room being of a predefined room type, 
	[an interior portion of a property may be a room or designated area of the property (e.g., bedroom, kitchen, bathroom, basement, study/office, family room, dining room, living room, hallway, entryway, foyer, etc.) (col. 3 57-64)] While claim 17 is substantially similar to claims 1 and 10, claim 17 comprises the additional element of receiving a selection of at least one of a plurality of rooms (i.e., while claims 1 and 10 include presenting selectable room-specific attributes and receiving at least one customized attribute for at least one of the rooms, claim 17 comprises receiving selection of at least one room in addition to receiving at least one customized attribute). Cardona does not appear to describe receiving a selection of a room or rooms. Cardona does not appear to explicitly recite receiving a selection of a plurality of rooms.
	display a user interface guiding user input through a sequence of screens where for each [...] room, selectable room-specific attributes are presented that correspond to the respective room type of the room; receive at least one customized attribute from the selectable attributes for each [...] room; 
	Cardona further discloses:
	[FIG. 3B illustrates an interface 355 depicting selections related to a desired set of characteristics for the elements of the property, where the desired set of characteristics may correspond to the listing 351 of FIG. 3A. In particular, the interface 355 may include a listing 356 of the elements and selections for the desired set of characteristics. The user of the electronic may make any appropriate selections in the listing 356. For example, for the stove included in the listing 356, the user may select stainless steel with six (6) burners. The interface 355 may include an "okay" selection 357 that, upon selection, may cause the electronic device to dismiss the interface 355 and initiate additional processing (col. 8 44-55)] As described by Cardona, interior portions of a property may comprise different rooms. Fig. 3B illustrates the example of a kitchen, wherein room-specific attributes are presented for selection, wherein a user may select attributes via checkboxes. As noted above, Cardona does not teach selected rooms [each selected room].
	capture, via the image sensor, a plurality of images at a plurality of locations within a first room,
	[The method 400 may begin with an image sensor of the electronic device capturing (405) image data depicting a portion of a property. In embodiments, the image data may be in the form of one or more digital images, where the digital images may depict any portion(s) of an exterior and/or interior portion(s) of the property (col. 9 26-31; see also col. 5 36-39, col. 11 10-16)] This disclosure describes capturing one or more digital images, where the digital images may depict any portion(s) of an interior portion(s) of the property.
	generate [elements and characteristics] of the first room using the plurality of images, and 
	[dynamically and automatically analyzing image data to determine information related to property repairs and improvements...capture image data depicting portion of properties, and analyze the image data to identify a set of elements and characteristics thereof that are depicted in the image data (col. 2 47-54; see also col. 11 17-22, claim 1, claim 6, claim 8, claim 11, claim 14); characteristics for a kitchen countertop may include a type of material, dimensions of the material, an age of the countertop, a condition of the countertop (e.g., new, like new, worn, damaged), a quality of the countertop (e.g., low grade, medium grade, high grade), and/or others (col. 5 50-54)] The Examiner interprets the disclosure as related to capturing image data depicting portion of properties, analyzing the image data to identify a set of elements and characteristics thereof that are depicted in the image data, analyzing image data to determine information related to property repairs and improvements, and characteristics for a kitchen countertop including an age of the countertop, a condition of the countertop (e.g., new), and/or others as corresponding to generating elements and characteristics of the first room using the plurality of images.
	generate a real property value based on the at least one customized attribute and the [elements and characteristics].  
	[FIG. 3D depicts an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property. In particular, the interface 365 illustrates that the total cost of purchasing the property (i.e., 123 Main St) and performing the identified upgrades/modifications is $215,500 (366), and that the cost of a comparable "turnkey" property is $225,000 (col. 9 1-8, Figs. 3C-3D)] Figs. 3C-3D indicate a listing price of the identified property [$200,000], 123 Main Street, a cost of kitchen upgrade [$15,500], a Total Cost [$215,500], and a cost of a comparable “turnkey” property [$225,000].The Examiner interprets the disclosure as related to the Total Cost of $215,500 as corresponding to a real property value generated based on the at least one customized attribute and the elements and characteristics. While Cardona teaches or suggests generate [elements and characteristics] of the first room using the plurality of images, and adjust a residence value based on the at least one customized attribute and [elements and characteristics], Cardona does not describe the elements and characteristics as comprising an estimated dimension of the first room. Cardona does not appear to explicitly recite an estimated dimension.
	In summary, Cardona does not appear to explicitly recite receiving a selection of a plurality of rooms, selected rooms [each selected room], and an estimated dimension.
	However, regarding receiving a selection of a plurality of rooms, selected rooms [each selected room], Trandal – which is directed towards homeowner inventory management – discloses (note the portion in bold/italics is what has not been addressed):
	receive selection of at least one of a plurality of rooms of the real property for which customized information is to be entered, 	each room being of a predefined room type, display a user interface guiding user input through a sequence of screens where for each selected room, selectable room-specific attributes are presented that correspond to the respective room type of the room;
	[FIG. 6 illustrates an example user interface presented on a mobile device. The example interface enables a user to select a first location to inventory items (col. 6 11-13, Fig. 6 illustrating a list of rooms which may be selected; see also col. 16 19-26)] The disclosure describes receiving selection of at least one of a plurality of rooms and selected rooms.
	 Cardona teaches a real property analysis system to analyze property repairs and improvements. Trandal teaches inventory management for homeowners. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Trandal and Cardona is that Trandal teaches displaying selectable rooms and receiving room selections.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of displaying selectable rooms and receiving room selections (as taught by Trandal) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to provide for the creation of a rendition of a user's residence (Trandal col. 2 5-8), enable a service provider to offer Home Inventory services that allow subscribers to store information about a collection of items (e.g., photos and photo renditions of the items) (Trandal col. 1 line 66- col. 2 line 3), and determine quickly and easily the market price of homes/businesses for purchase or rent/lease in the event they decide to move (Trandal col. 1 54-57).
	Regarding the limitations with respect to an estimated dimension, TOTAL 2013 – which is directed towards a mobile appraisal application for mobile devices – discloses (note the portion in italics is what has not been addressed):	
	generate an estimated dimension of the first room using the plurality of images, and generate a real property value based on the at least one customized attribute and the estimated dimension.  
	[Creating detailed sketches is as simple as tapping and swiping with your fingertips. Simply enter your measurements, then swipe and tap to draw exterior and interior draw walls. Or, send measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet. It's easy to define lengths, angles, arcs, and areas (pgs. 45-46)] The Examiner interprets the disclosure as related to sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet and defining lengths, angles, arcs, and areas as corresponding to generating an estimated dimension [of the first room using the plurality of images]. The Examiner notes, as discussed in the rejections under 35 USC 112(a), above, the instant specification has no discussion of an exemplary embodiment associated with this limitation, and the instant specification does not provide an adequate written description of the limitation, as claimed.
	See below for more details:
	A real estate system for presenting a guided user interface and receiving user input relating to real property
	[TOTAL for Mobile is our innovative field data collection and sketching app.
With it, we’ve combined an appraiser’s entire field toolkit, eliminating your need for a clipboard. (pg. 50); Go paperless and save time on every report by gathering data and sketching on your mobile device (pg. 45); With TOTAL for Mobile, your forms are literally at your fingertips, including the complete 1004, 1004 UAD, 2055 UAD, Condo, Land, and other popular forms (pg. 46; see also pgs. 31-32 describing available form layouts and corresponding forms); TOTAL on the desktop now has its very own mobile app (pg. 19)] This describes a system and method comprising a desktop and a mobile application for property appraisers to gather property data for sketches and forms.
	capture, via the image sensor, a plurality of images at a plurality of locations within a first room; 
	[With TOTAL for Mobile, your forms are literally at your fingertips, including the complete 1004, 1004 UAD, 2055 UAD, Condo, Land, and other popular forms (pg. 46; see also pgs. 31-32 describing available form layouts and corresponding forms); TOTAL on the desktop now has its very own mobile app (pg. 19); The Rooms section helps you collect your room data in the same manner that you would if you used your clipboard. As you go from room to room and detail what you find, simply enter it into TOTAL for Mobile as you go. (pg. 56); simply tap View Rooms in the drop-down at the top when you're on the Form screen (pg. 56; see also pg. 57 illustrating a list of rooms in a drop-down menu); double-tap on the room name to bring up that Room’s properties...swipe the bottom to take your pictures. Simply tap a blank photo slot to take a photo (pg. 72);.Using your device’s camera, take as many subject photos as you want, and the pages will be automatically added to your report (pg. 19, pg. 47); Everything syncs seamlessly with your desktop copy of TOTAL so data flows directly into your report. Plus, you'll reduce the need for return trips by having your digital sketch done on site (pg. 45); You'll have a completed sketch in the field so you can easily tell if you made a measurement on site. No more return trips to the property and no more desktop sketching (pg. 46); you can start your reports on either your mobile device or your desktop computer... merge any templates you want to use, and then upload the file to the cloud for synchronization with the mobile device (pg. 33); Worksheets are built into TOTAL, so your calculations flow directly into your forms (pg. 7); pick and choose which field data you want to add to your current report (pg. 8; see also image on pg. 8 illustrating form fields including Sale Price, Sale Price Gross Liv. Area (price per sq. ft), Value Adjustments, Actual Age, Condition, Gross Living Area, etc.); Adjusting comps has become more of a hassle since UAD, forcing
you to keep a separate spreadsheet just to break down adjustments for items such as partially-finished basement or full and half baths. Instead, use TOTAL's exclusive Detailed View, which breaks down each field into individual line-items. For example, enter the finished basement sq ft and total sq ft, along with any rooms below grade, and adjust each one accordingly. (pg. 9)]
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Trandal teaches inventory management for homeowners. TOTAL 2013 teaches a mobile appraisal application for mobile devices. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between TOTAL 2013 and the combination of Cardona and Trandal is that TOTAL 2013 teaches gathering data and sketching on your mobile device and sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet to define lengths and areas.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of gathering data and sketching on your mobile device and sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet to define lengths and areas (as taught by TOTAL 2013) and the feature of displaying selectable rooms and receiving room selections (as taught by Trandal) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to combine an appraiser’s entire field toolkit, eliminating your need for a clipboard (TOTAL 2013 pg. 50), take as many subject photos as you want using your device’s camera and automatically add them to your report (TOTAL 2013 pg. 19, pg. 47), start your reports on either your mobile device or your desktop computer, merge any templates you want to use, and then upload the file to the cloud for synchronization with the mobile device (TOTAL 2013 pg. 33), and to provide worksheets built into the mobile app so your calculations flow directly into your forms (TOTAL 2013 pg. 7).
	Additionally and alternatively, while the Examiner asserts the combination of Cardona, Trandal, and TOTAL 2013 teaches or suggests the broadest reasonable interpretation of the limitations, in the interest of compact prosecution, the Examiner introduces Cheredar to more explicitly address the limitations in the context of generating an estimated dimension of the first room using the plurality of images.
	Cheredar – which is directed towards using an app to measure an entire room and its contents – discloses (note the portion in bold/italics is what is particularly being addressed):
	generate an estimated dimension of the first room using the plurality of images, and generate a real property value based on the at least one customized attribute and the estimated dimension.  
	[the dimensions of the room, the table, and the cup can all be determined in a few quick steps using the newly launched app (pg. 2); 3D mapping camera can record the entire shape of an object or scene (pg. 3); the company plans to license its technology to businesses in the home improvement and insurance industries... For example, Home Depot could integrate Smart Picture’s tech into its own mobile app, which its customers could then use for home improvement projects... surveying a venue or building and creating a thorough indoor map, which includes room measurements and displays the shape of the room (pg. 4)]
	Cardona teaches a real property analysis system to analyze property repairs and improvements. Trandal teaches inventory management for homeowners. TOTAL 2013 teaches a mobile appraisal application for mobile devices. Cheredar teaches using an app to measure an entire room and its contents. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Cheredar and the combination of Cardona, Trandal, and TOTAL 2013 is that Cheredar teaches using an app to determine dimensions of a room and objects in the room, survey a venue or building, and create a thorough indoor map, which includes room measurements.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of using an app to determine dimensions of a room and objects in the room, survey a venue or building, and create a thorough indoor map, which includes room measurements (as taught by Cheredar), the features of gathering data and sketching on your mobile device and sending measurements from your Bluetooth-enabled DISTO laser measuring device directly to your Android phone or tablet to define lengths and areas (as taught by TOTAL 2013), and the feature of displaying selectable rooms and receiving room selections (as taught by Trandal) with the a real property analysis system to analyze property repairs and improvements (as taught by Cardona) in order to survey a venue or building, and create a thorough indoor map, which includes room measurements (Cheredar pg. 4) and to license the technology to businesses in the home improvement and insurance industries (Cheredar pg. 4).

	Regarding claim 18, The system of claim 17, 
	The combination of Cardona, Trandal, TOTAL 2013, and Cheredar teaches the limitations of claim 17.
	Cardona further discloses:
	wherein the room-specific attributes include at least one of a cost of upgrades and a year of completions for the upgrades.
	[FIG. 3D depicts an interface 365 depicting information related to a cost comparison of performing the upgrades/modifications to the identified property versus a cost of a comparable "turnkey" property. In particular, the interface 365 illustrates that the total cost of purchasing the property (i.e., 123 Main St) and performing the identified upgrades/modifications is $215,500 (366), and that the cost of a comparable "turnkey" property is $225,000 (col. 9 1-8), Fig. 3D] As illustrated in Fig. 3C and Fig. 3D, adding the cost of selected attributes comprising a kitchen upgrade ($15,500) to the listing price of a property ($200,000) provides a “Total Cost” of $215,500. The Examiner interprets the cost of selected attributes comprising a kitchen upgrade ($15,500) as corresponding to a cost of upgrades. As such, Cardona teaches that the attributes include at least one of the two options recited.

	Regarding claim 19, The system of claim 17, 
	The combination of Cardona, Trandal, TOTAL 2013, and Cheredar teaches the limitations of claim 17.
	Cardona further discloses:
	wherein the selected room is a kitchen and the room-specific attributes include at least one of a countertop, cabinets, appliances or hardware.  
	[an application of the electronic device 205 may guide a user to capture specific views and/or portions of the property. For example, if the user is positioned in a kitchen of a property, the application may instruct the user to capture images of various appliances or fixtures, walls, countertops, cabinets, flooring, hardware, and/or the like (col. 5 23-27, Figs. 3A-3D)] Cardona teaches that the attributes include at least one of the options recited.

	Regarding claim 20, The system of claim 17, 
	The combination of Cardona, Trandal,  TOTAL 2013, and Cheredar teaches the limitations of claim 17.
	Cardona further discloses:
	wherein the selected room is a bathroom and the room-specific attributes include at least one of a countertop, vanity, shower, or hardware; and wherein the controller is further configured to present the room specific attributes associated with the bathroom
	[a bathroom may include the following elements: a shower, a toilet, a vanity, a bathtub, a bathroom floor, and bathroom hardware (col. 5 40-45)] As such, Cardona teaches the selected room may be a bathroom, presenting the room specific attributes, and that the room-specific attributes for a bathroom include at least one of the options recited.
	Regarding:
	[wherein the controller is further configured to present the room specific attributes associated with the bathroom] in response to receiving the at least one customized attribute for the kitchen.
	NOTE: The Examiner notes the specification appears to describe this limitation as being accomplished by the interface guiding the user, wherein the specification states, “If multiple room buttons were selected in renovations screen 220, then the next renovation screen, such as a bathroom renovation screen, will be presented,” (see instant specification at 0047; see also 0020, 0037, 0043). This is interpreted as receiving attributes for a plurality of rooms, wherein attributes for a second room are presented after receiving attributes for a first room.
	Trandal further discloses:
	[wherein the controller is further configured to present the room specific attributes associated with the bathroom] in response to receiving the at least one customized attribute for the kitchen.
	[the MPHI software application program 800 audibly prompts 26210 the user to select the "take photo" and/or provide any additional user guidance  (col. 28 40-42); The software program 800 interfaces with the camera capabilities of the mobile device and the screen tracks the number of pictures 9100 taken at a given location... the software application 800 user interface can optionally instruct the user to take pictures from different positions in a room/location ...a user signifies the completion of the photography session at a given location and advances to the next screen by selecting the "next" control 9300 (col. 21 29-46, Fig. 9)] As described by Trandal, the system tracks the number of pictures taken (i.e., uploaded) at a given location and the user signifies the completion of the photography session at a given location and advances to the next screen by selecting the "next" control 9300. As such, when the user has taken the desired number of pictures in one room, such as the kitchen, and clicks the “Next” button to continue, the system identifies the selected room as being complete and advances to the next screen to guide the user in obtaining pictures for the next room, such as the bathroom. The Examiner interprets the disclosure as corresponding to receiving attributes for a plurality of rooms, wherein attributes for a second room are presented after receiving attributes for a first room.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 17 applies here, as well.a

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loynd, US Patent Application Publication 20150205795, teaches estimating a potential service experience for a selected address and/or a selected customer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689